DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven Hoffberg on 2/23/2022.
The application has been amended as follows: 

In claim 4 page 3 line 1 after “claim” and insert ----1----.
In claim 18 page 5 line 23 after “bus” delete “;” and insert ----.----. 

 (End of Examiner’s Amendment)






Examiner’s Statement of Reason for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various speaker systems thereon, for example US 2010/0177909. However, the prior art of record fails to teach claim 1, a system, comprising: a microphone array configured to produce an audio input signal from speech; an audio output port; a digital communication interface comprising a wireless network interface; and an automated digital processor, configured to: transmit data through the digital communication interface, receive data from the digital communication interface, receive the audio input signal from the microphone array, perform echo cancellation between the audio input signal and the audio output port, process the audio input signal to recognize speech representing a control signal, and selectively dependent on at least the control signal, perform a monitoring or control function selected from the group consisting of at least one of:(a) stream an audio program through the audio output port; (b) control an entertainment media system; (c) control a telephony system; (d) control a heating, ventilation and air conditioning system; (e) monitor an environmental sensor; (f) control a premises security and monitoring system; (g) control a personal safety system; (h) control a home appliance; (i) monitor utility consumption; (j) control a medical device; (k) monitor a patient; (1) interface with a robotic control; and (m) interface with an automobile communication bus; claim 18, a method for processing a command, comprising: providing a microphone array configured to produce an audio input signal from speech; bidirectionally communicating through a digital communication interface 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163. The examiner can normally be reached 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699